Citation Nr: 0405323	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder 
dislocation, currently rated as 30 percent disabling.   

2.  Entitlement to service connection for major depression as 
secondary to a service connected disability.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service connected 
disorders.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from October 1979 to September 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, in which an increased evaluation 
for right shoulder dislocation was denied and entitlement to 
service connection for major depression as secondary to a 
service connected disability was denied.  The RO also denied 
the veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability due 
to service connected disorders.  


REMAND

In his February 2002 VA Form 9 the veteran requested a 
hearing at the local VA office before a member of the Board.  
He was afforded a RO hearing in May 2002.  However, it does 
not appear as though the veteran has withdrawn his request 
for a hearing before a member of the Board.  Accordingly, the 
case must be remanded to the RO for a Travel Board Hearing to 
be scheduled.  38 U.S.C.A. § 7107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).

With regard to the veteran's claim of entitlement to service 
connection for major depression as secondary to a service 
connected disability the veteran has not been afforded a 
psychiatric examination.  A VA examiner has not provided an 
opinion as to whether it at least as likely as not that the 
veteran has major depression that is proximately due to or 
the result of a service connected disease or injury.  In the 
case of a claim for disability compensation, the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  This 
includes the duty to obtain VA examinations, which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The Board further notes that the claim of entitlement to a 
total disability evaluation based on individual 
unemployability is inextricably intertwined with the other 
claims the Board is remanding back to the RO.  Since the 
veteran does not presently meet the percentage requirements 
for a total disability rating, any grant of service 
connection or increased evaluation may bear significantly on 
his TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (TDIU claim predicated on a particular service-
connected condition is inextricably intertwined with an 
increased rating claim regarding the same condition).  
Therefore, the veteran's TDIU claim must be referred back to 
the RO for adjudication after the requirements of this remand 
have been met.  

Accordingly, this case is remanded for the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified that the 
evidence needed to substantiate his 
claims for increased evaluation for right 
shoulder dislocation, entitlement to 
service connection for major depression 
as secondary to a service connected 
disability and entitlement to a total 
rating for compensation purposes based on 
individual unemployability due to service 
connected disorders.  Also notify the 
veteran that VA will obtain records of 
Federal agencies, including the service 
department; the veteran is responsible 
for submitting records of private health-
care providers, unless he signs a 
release, which would authorize VA to 
obtain them.  

2.  The RO is requested to schedule the 
veteran for a Travel Board hearing in 
connection with his appeal.  

3.  The RO is requested to afford the 
veteran a VA psychiatric examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and the 
examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  

4.  The psychiatric examiner is requested 
to render an opinion as to whether it is 
at least as likely as not that the 
veteran has major depression that is 
proximately due to or the result of a 
service connected disease or injury.  

5.  If the psychiatric examiner 
determines that the veteran has major 
depression that is proximately due to or 
the result of a service connected disease 
or injury then the veteran should be 
afforded a VA general medical 
examination.  The claims folder should be 
made available to the examiner for review 
before the examination and the examiner 
is asked to indicate in the examination 
report that the claims folder has been 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically, 
the examiner is to provide an opinion 
regarding the veteran's ability to obtain 
and maintain gainful employment.  

6.  In the event that the examiner 
determines that the veteran is 
unemployable, the examiner must express 
an opinion as to whether the reason for 
the veteran's inability to obtain and 
maintain a substantially gainful 
occupation is the result of the service 
connected disabilities alone, without 
regard to the veteran's age or non-
service-connected disabilities.  

7.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

8.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



